F I L E D
                                                                                                     United States Court of Appeals
                                                                                                             Tenth Circuit
                             UNITED STATES COURT OF APPEALS
                                                                                                                 June 12, 2006
                                         FOR THE TENTH CIRCUIT                                             Elisabeth A. Shumaker
                                                                                                               Clerk of Court



 U N ITED STA TES O F A M ER IC A ,

                      P l a in t i f f - A p p e ll e e ,
                                                                                      No. 05-4285
 v.                                                                         (D .C . N o. 1:02-C R -102-T C )
                                                                                        (D . U tah)
 JESUS M ELEND EZ-M AR TINEZ,

                      D efendant-A ppellant.



                                          ORDER AND JUDGM ENT*


B e f o r e K E L L Y , L U C E R O , a n d M c C O N N E L L , C i r c u it J u d g e s .




          A f te r e x a m i n i n g t h e b r i e f s a n d a p p e l l a te r e c o rd , t h i s p a n e l h a s

d e te r m i n e d u n a n im o u s l y t h a t o r a l a r g u m e n t w o u l d n o t m a te r i a ll y a s s i s t t h e

d e t e r m i n a tio n o f th is a p p e a l. S e e F e d . R . A p p . P . 3 4 ( a ) ( 2 ) ; 1 0 t h C ir . R .

3 4 . 1 ( G ) . T h e c a s e i s t h e r e f o r e o r d e r e d s u b m i t te d w i t h o u t o r a l a r g u m e n t .




          *
                     T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t, e x c e p t u n d e r
t h e d o c tr i n e s o f la w o f th e c a s e , r e s j u d i c a ta , a n d c o ll a te r a l e s t o p p e l. T h e
c o u r t g e n e r a ll y d i s f a v o r s t h e c i ta t i o n o f o r d e r s a n d j u d g m e n t s ; n e v e r th e l e s s ,
a n o r d e r a n d j u d g m e n t m a y b e c i t e d u n d e r t h e t e r m s a n d c o n d i t io n s o f 1 0 t h
C i r . R . 3 6 .3 .
BACKGROUND

          T h e d e f e n d a n t w a s o r i g i n a ll y c o n v ic te d in 2 0 0 3 , f o ll o w i n g t h e e n tr y o f

a n u n c o n d i t io n a l g u i l ty p l e a , o f o n e c o u n t o f p o s s e s s i o n w i t h i n t e n t t o

d i s t r i b u t e m o r e t h a n f iv e g r a m s o f m e t h a m p h e t a m i n e , a n d o n e c o u n t o f

possession of a firearm by an unlaw ful user of a controlled substance. O n

a p p e a l , t h i s c o u r t r e v e rs e d , h o l d i n g t h a t t h e p le a w a s n o t k n o w i n g a n d

voluntary because the defendant had been told by his attorney that he could

r a i s e t h e d e n ia l o f h is m o tio n to s u p p r e s s in a 2 8 U .S .C . § 2 2 5 5 p r o c e e d in g .

T h e c o u rt a ls o h e ld t h a t t h e d e f e n d a n t’ s r i g h t t o a ll o c u ti o n w a s d e n ie d b y t h e

d i s t r i c t c o u rt . T h e c o u rt re m a n d e d f o r f u r t h e r p r o c e e d in g s . S e e U n i t e d

S t a t e s v . R o d r i g u e z - G o n z a l e s , 3 8 6 F .3 d 9 5 1 ( 1 0 t h C i r. 2 0 0 4 ) .

          O n r e m a n d t h e d e f e n d a n t a g a i n e n t e r e d a n u n c o n d i t io n a l g u i l ty p l e a t o

the same two counts. The plea agreement contains a w aiver of the right to

a p p e a l t h e s e n te n c e . I n a d d it i o n , t h e g o v e rn m e n t a g r e e d to r e c o m m e n d a

t w o - l e v e l r e d u c ti o n u n d e r U .S . S . G . § 5 K 2 .0 i n e x c h a n g e f o r a n a g re e m e n t

by the defendant to w aive his right to appeal the denial of his motion to

suppress.

          A t s e n te n c in g , t h e g o v e rn m e n t m o v e d f o r t h e a d d it i o n a l t w o - l e v e l

r e d u c ti o n . T h i s r e s u l t e d in a n a d v is o r y g u i d e li n e s e n te n c e o f 1 3 0 to 1 6 2

m o n t h s . T h e d e f e n d a n t r e q u e s t e d a f u r t h e r d o w n w a r d d e p a rt u r e to t h e

s t a tu t o r y m i n i m u m o f 1 2 0 m o n t h s . T h e d is t r i c t c o u r t g r a n te d th e

                                                                2
g o v e r n m e n t ’s m o t io n , b u t d e n i e d t h e d e f e n d a n t ’s r e q u e s t . T h e c o u r t

i m p o s e d a s e n te n c e o f 1 2 7 m o n t h s , g i v i n g t h e d e f e n d a n t t h e b e n e f it o f th r e e

m o n t h s h e s p e n t i n s t a t e c u s t o d y.



                                                        D ISC USSIO N

          D e f e n s e c o u n s e l h a s f il e d a b ri e f p u rs u a n t t o A n d e r s v . C a l i fo r n i a , 3 8 6

U . S . 7 1 8 ( 1 9 6 7 ) , a n d h a s m o v e d t o w i th d r a w a s c o u n s e l , a r g u i n g t h a t t h e r e

a r e n o n o n - f r i v o l o u s a r g u m e n ts t o r a is e o n a p p e a l. H o w e v e r, c o u n s e l d o e s

r a is e th r e e p o s s i b l e is s u e s : 1 ) t h a t t h e d is t r i c t c o u r t e r r e d in d e n yi n g t h e

d e f e n d a n t’ s m o t i o n t o s u p p r e s s ; 2 ) t h a t t h e p le a w a s n o t k n o w i n g a n d

v o l u n t a r y; a n d 3 ) th a t t h e d is t r i c t c o u r t a b u s e d it s d i s c r e ti o n i n i m p o s i n g t h e

1 2 7 m o n t h s e n te n c e .

          T h e d e f e n d a n t m a y n o t a p p e a l th e d is t r i c t c o u r t ’ s d e n ia l o f h is m o t i o n

t o s u p p r e s s b e c a u s e h e e n te re d a n u n c o n d itio n a l g u ilty p le a . S e e U n i t e d

States v. D avis, 900 F.2d 1524, 1525-26 (10th C ir. 1990) (holding that

d e f e n d a n t ’ s g u i l t y p l e a f o r e c l o s e d h i s o p p o r t u n i t y t o c h a l l e n g e t r i a l c o u r t 's

d e n ia l o f m o t i o n s t o s u p p r e s s ; “ [ b ] y e n te r i n g a v o lu n t a r y p l e a o f g u i l t y, [ th e

d e f e n d a n t ] w a i v e d a l l n o n j u r i s d i c ti o n a l d e f e n s e s ” ) .

          A s f o r t h e c o n t e n t i o n t h a t t h e p l e a w a s n o t k n o w in g a n d v o l u n t a r y, w e

h a v e r e v i e w e d th e re c o rd , a n d d e te r m in e th a t th is a r g u m e n t is w ith o u t m e r i t.

“ A p l e a is v a li d i f it r e p r e s e n ts a v o lu n t a r y a n d in t e ll i g e n t c h o ic e a m o n g t h e

                                                                    3
a lt e r n a ti v e s o p e n to t h e d e f e n d a n t.” U n i t e d S ta t e s v . G i g l e y , 2 1 3 F . 3 d 5 0 9 ,

5 1 6 ( 1 0 t h C i r . 2 0 0 0 ) ( c ita ti o n o m i t t e d ) . A r e v ie w o f b o th t h e S t a te m e n t b y

D e f e n d a n t i n A d v a n c e o f P l e a o f G u i l t y a n d th e tr a n s c r i p t o f th e p le a

h e a ri n g c le a rl y i n d i c a te s t h a t t h e p le a w a s k n o w i n g a n d v o lu n t a r y. T h e

S t a t e m e n t b y D e f e n d a n t in A d v a n c e o f P l e a o f G u i lt y d e s c r ib e s t h e s t a t u t o r y

m a x im u m p e n a lt i e s a n d in f o r m e d th e d e f e n d a n t a b o u t t h e r i g h t s h e w a s

w a iv i n g . T h e d is t r i c t c o u r t c o n d u c te d a th o r o u g h i n q u i r y a t t h e p le a h e a r i n g

t o e n s u r e th a t th e d e f e n d a n t’ s g u ilty p le a w a s v o lu n ta r y a n d k n o w in g .

         The third issue, that the district court abused its discretion in

i m p o s i n g a s e n te n c e o f 1 2 0 m o n t h s , i s t h e s u b j e c t o f a m o t i o n t o e n f o r c e th e

plea agreement filed by the government. W e agree that the issue falls w ithin

t h e a p p e l l a te w a iv e r s e t o u t i n t h e S t a te m e n t b y D e f e n d a n t i n A d v a n c e o f

P l e a o f G u ilty a n d th a t th e w a iv e r i s e n f o r c e a b le . S e e U n i t e d S ta t e s v . H a h n ,

3 5 9 F . 3 d 1 3 1 5 , 1 3 2 5 ( 1 0 t h C i r . 2 0 0 4 ) ( “ th e c o u rt o f a p p e a ls , i n r e v ie w i n g

appeals brought after a defendant has entered into an appeal waiver,

d e te r m i n e [ s ] : ( 1 ) w h e th e r t h e d is p u t e d a p p e a l f a ll s w i t h i n t h e s c o p e o f t h e

w a iv e r o f a p p e l l a te r i g h t s ; ( 2 ) w h e th e r t h e d e f e n d a n t k n o w i n g l y a n d

v o l u n t a r i l y w a iv e d h is a p p e ll a te r i g h t s ; a n d (3 ) w h e th e r e n f o r c in g t h e

w a i v e r w o u ld re s u lt in a m is c a r r ia g e o f ju s tic e a s w e d e f in e h e r e in .” ) .

         B e c a u s e th e d e f e n d a n t h a s n o t s h o w n a n y m e r i t o r i o u s g r o u n d s f o r

a p p e a l , w e G R A N T d e f e n s e c o u n s e l’ s r e q u e s t t o w i t h d r a w a n d D I S M I S S

                                                               4
the appeal. The government’s m otion to enforce the plea agreement is

G R A N T E D . The defendant’s m otion for appointment of counsel is

D E N I E D . T h e m a n d a t e s h a ll i s s u e f o r t h w i t h .



                                                        E n t e r e d f o r th e C o u r t
                                                        PER CU RIA M




                                                            5